466 F.2d 501
UNITED STATES of America, Plaintiff-Appellee,v.Malcolm Wayne HUNTER, Defendant-Appellant.
No.72-1716 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 6, 1972.

Charles A. Sullivan, Vero Beach, Fla., Alton S. Beasley, Stuart, Fla.  (Court appointed), for defendant-appellant.
Robert W. Rust, U.S. Atty., George A. Kokus, Asst. U.S. Atty., Miami, Fla., for plaintiff-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
We have carefully considered appellant's contentions that there was insufficient evidence to support his conviction for attempted escape, 18 U.S.C.A. Sec. 751(a), that he was denied his constitutional right to a speedy trial, and that the trial court erred in excluding certain testimony and in denying a motion for a new trial based on newly discovered evidence.  We find all these contentions to be without merit.


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 431 F.2d 409, Part I (5th Cir. 1970)